IN THE
                       TENTH COURT OF APPEALS

                              No. 10-14-00237-CV

MARY ALICE EMANUEL, ERVIN MITCHEL
EMANUEL, SHIRLEY ANN RIVERS, JAMES
EDWARD EMANUEL, ROY LEONARD EMANUEL,
CLAUDIA FAY HASHEMI AND EVELYN M. DUPLESSIS,
                                   Appellants
v.

DARRELL EARL EMANUEL AND CEDRIC
ROYDELL EMANUEL,
                                                      Appellees

                                      And

                              No. 10-15-00138-CV

             IN THE MATTER OF HELEN C. WOOTEN, CSR


                         From the 87th District Court
                             Leon County, Texas
                           Trial Court No. 0-10-465


                                   ORDER

      On April 13, 2015, commencing at 10:00 a.m., a hearing was held in the Tenth

Court of Appeals regarding the delay in filing the reporter’s record in Emanuel v.
Emanuel, 10-14-00237-CV. On March 24, 2015 Helen Wooten was served by personal

service with an Order to Show Cause to explain her delay in filing the reporter’s record

in the referenced appeal. Helen Wooten appeared in person, Appellants (Mary Alice

Emanuel, Ervin Mitchel Emanuel, Shirley Ann Rivers, James Edward Emanuel, Roy

Leonard Emanuel, Claudia Fay Hashemi and Evelyn M. Duplessis) and Appellees

(Darrell Earl Emanuel and Cedric Roydell Emanuel) appeared by counsel.

         The Court reviewed the following history of complaints and orders regarding

Helen Wooten:

         1.        Complaint filed by Honorable J.D. Langley regarding the reporter’s
                   record for Phillips v. State, 10-09-00260-CR;

         2.        A Board recommendation for the format of a report required by
                   Rule 13.4 for September 2013 received by transmittal letter dated
                   October 6, 2013. This report was the most recent TEX. R. APP. PROC.
                   13.4 report received by the Tenth Court of Appeals from Helen
                   Wooten;

         3.        A commitment order and judgment of contempt in Brewer v. Lowe’s,
                   12-14-00155-CV regarding the failure of Helen Wooten to timely file
                   a record in that proceeding.

Additionally, the Court reviewed the timelines of records filed by Helen Wooten in

proceedings pending in the Tenth Court of Appeals for cases filed in calendar years

2012, 2013, and 2014 as follows:

              Style                    Docket No.       Date Due    Date      Delay in Months
                                                                    Rec’d
Brackens v. Triton Energy          10-12-00079-CV       03/19/12   08/13/12         5
Eggins v. State                    10-12-00206-CR       09/21/12   03/07/13         6
Harris v. State                    10-12-00254/255-CR   08/20/12   02/26/13         6
Jackson v. State                   10-12-00483-CR       02/12/13   08/19/13         8
In the Interest of K.P., a child   10-13-00108-CV       04/11/13   07/16/13         3
Maddux v. Reid                     10-13-00174-CV       07/08/13   07/17/14         12
TC&C Real Estate v. Sherrod        10-13-00385-CV       12/02/13   03/31/14         4


Emanuel v. Emanuel and In the Matter of Wooten                                           Page 2
Thibodeaux v. State              10-13-00466-CR               04/21/14        12/04/14                 7
Gardner v. State                 10-14-00041-CR               04/01/14        01/27/15                 10
Big Creek Const. v. Kamp         10-14-00046-CV               03/18/14        07/07/14                 4
Salais v. Mexia State School     10-14-00152-CV               06/24/14        10/15/15                 4
Emanuel v. Emanuel               10-14-00237-CV               09/15/14        03/06/15                 6
  TOTAL                                                                                                75

        After hearing from counsel for appellants and appellees, the Court solicited an

explanation from Helen Wooten for the late filing of the record in Emanuel v. Emanuel,

10-14-00237-CV.          The justices asked additional questions and received additional

explanations in an effort to understand Helen Wooten’s explanation for the late-filed

record in Emanuel v. Emanuel as well as for other late filings generally.

        The hearing was recessed for the Court to deliberate. Upon reconvening the

Court made the following observations:

    1. During 2012, 2013, and 2014, the Court did not timely receive a single
       reporter’s record from Helen Wooten. In every appeal the Court sent at
       least one notice that the reporter’s record was past due. 1

    2. The cumulative amount of time for all the late records filed with the Tenth
       Court of Appeals by Helen Wooten was approximately 75 months.

    3. Much of the delay in timely filing records has been the result of
       communication failures, some of which were the result of contact
       information that was either inaccurate or that were not routinely and
       timely monitored by Helen Wooten.

    4. Helen Wooten provided the following current contact information:

             a. Mailing address: P.O. Box 990, Fairfield, Texas 75840
             b. Cell phone number: 972/489-2698
             c. Email address: helenwooten@windstream.net

        The Court now renders the following warnings, admonitions, and orders:



1
 The referenced review and observations did not include reporter’s records for proceedings transferred to other
courts of appeals pursuant to docket equalization orders for which no reporter’s record was required.

Emanuel v. Emanuel and In the Matter of Wooten                                                               Page 3
   1. Helen Wooten is ordered to provide the Court copies of every order which
      has been issued against her by the Judicial Branch Certification
      Commission and any of its predecessors during the past 10 years. The
      copies are ordered to be provided to the Court by May 15, 2015;

   2. Helen Wooten is ordered to prepare the report required by TEX. R. APP.
      PROC. 13.4 no later than the fifth business day of the month for the
      immediately preceding month and is ordered to deliver the report to the
      trial court judge for the 87th Judicial District and file a copy with the Tenth
      Court of Appeals by the 15th day of each month;

   3. Helen Wooten is warned that late records will not be tolerated and that
      the timely filing of records is imperative;

   4. Helen Wooten is admonished to communicate more effectively, and in
      particular, file a motion requesting an extension of time before the due
      date for a record, whether the due date is set by rules of appellate
      procedure, notice from the clerk of the Court, order of this Court or the
      trial court, or by agreement.

   5. Helen Wooten is admonished to seek the assistance of other court
      reporters regarding the equipment, software, and training necessary to
      timely file reporter’s records with this or any other court.

   6. Helen Wooten is ordered to use her best efforts to cause the websites for
      Freestone, Limestone, Leon, and Anderson Counties, as well as any
      website for the 87th District Court, to accurately reflect contact information
      for Helen Wooten.

   7. Helen Wooten is ordered to timely respond to communications from this
      Court, the trial court, and parties to any proceeding for which she acted as
      the court reporter. For purposes of this order, “timely respond” means
      within three business days of the date the communication was delivered
      to any of the addresses or numbers she has designated as current contact
      information noted above.

   8. The Clerk of this Court is ordered to file a copy of this order with the
      Judicial Branch Certification Commission as a formal complaint.




Emanuel v. Emanuel and In the Matter of Wooten                                          Page 4
       The Clerk of this Court is ordered to create a new proceeding styled: In the

Matter of Helen C. Wooten CSR, and place therein copies of the following documents

from Emanuel v. Emanuel, 10-14-00237-CV:

   1. Notice of appeal;
   2. Notice (10/06/14);
   3. Letter from Judge Evans (12/18/14);
   4. Notice (02/11/15);
   5. Letter from Helen Wooten (02/25/15);
   6. Order (03/03/15);
   7. Show Cause Order and Citation & Notice of Hearing (03/19/15);
   8. Letter to Judge Evans (04/01/15);
   9. Letter to the parties (04/09/15);
   10. Response of Appellant (04/10/15);
   11. Letter from Helen Wooten with JBCC Compliance Order (04/13/15); and
   12. This Order.

       In the Matter of Helen C. Wooten CSR, cause number 10-15-00138-CV is severed

from Emanuel v. Emanuel, 10-14-00237-CV.

       In the Matter of Helen C. Wooten CSR will remain pending until further order of

this Court.



                                             TOM GRAY
                                             Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed April 16, 2015




Emanuel v. Emanuel and In the Matter of Wooten                                  Page 5